Dismissed and
Memorandum Opinion filed November 5, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00850-CV
____________
 
MAGGY HORMAN, Appellant
 
V.
 
JERRY HECHT, Appellee
 
 
 

On Appeal from the County Civil Court at
Law No. Three
Harris County, Texas
Trial Court Cause No. 926276
 
 
 

M E M O R
A N D U M   O P I N I O N
            This is an appeal from a default judgment signed January 20,
2009. Appellant did not file a timely motion for new trial. Therefore, her
notice of appeal was due February 19, 2009. See Tex. R. App. P. 26.1. Appellant did not file a notice
of appeal until September 25, 2009. 
            A party who did not participate in the hearing that resulted
in the judgment or file any timely post judgment motions may file a notice of
restricted appeal. See Tex. R. App. P. 25.1(d)(7). The notice of appeal
in a restricted appeal must be filed within six months after the judgment is
signed. See Tex. R. App. P. 26.1(c). Appellant’s notice of appeal was
filed more than six months after judgment. 
            On October 12, 2009, notification was transmitted to the
parties of the court’s intention to dismiss the appeal for want of jurisdiction
unless any party responded with sufficient grounds to establish this court’s
jurisdiction over the appeal. See Tex. R. App. P. 42.3(a). No response
was filed.
            Accordingly, we dismiss the appeal.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.